Citation Nr: 1042821	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic cervical and 
lumbosacral strains.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant had active duty for training from November 1975 to 
April 1976 and active duty from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  

A hearing was held on November 6, 2003, at the Boston RO before 
the undersigned.  A transcript of the hearing testimony is in the 
claims file.

The Board remanded the case for further development in August 
2004 and July 2007.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The appellant's DD 214 for the November 1975 to April 1976 
period of service indicated that the appellant served a period of 
ACDUTRA.  

2.  The appellant is also not presently service-connected for any 
disability incurred or aggravated during the November 1975 to 
April 1976 ACDUTRA period.  

3.  The appellant's chronic lumbosacral strain is at least as 
likely as not related to inservice back strain in 1976.

4.  The appellant's chronic cervical strain is not at least as 
likely as not related to his military service.




CONCLUSIONS OF LAW

1.  The appellant's chronic cervical strain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).

2.  The appellant's chronic lumbosacral strain was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The appellant contends that he incurred chronic cervical and 
lumbar spine strain disabilities during his period of service 
between November 1975 and April 1976.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted for the cervical strain and is warranted for the lumbar 
strain.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The appellant underwent an enlistment physical examination in 
August 1975.  The appellant denied recurrent back pain in his 
report of medical history.  The spine and neck were found normal 
on clinical examination.


The appellant testified that he had a severe cold during the 
holidays in December 1975.  He was on leave when he became ill 
and was at home with severe coughing that resulted in wrenching 
his back and neck.  The appellant reports that he has had 
recurrent neck and back problems since then.  The appellant's 
service treatment records show that he was seen for a cold in 
December 1975.  

The appellant was seen only once during his ACDUTRA for back pain 
in March 1976.  The March 1976 treatment note indicates that the 
appellant was evaluated for back pain.  A history of a prior back 
strain four years prior was noted.  The appellant reported 
trouble with his back since the injury.  A prior history of a 
fracture of the right wrist was noted.  The appellant was found 
to have strain of the left latissimus dorsi muscle.  The 
assessment was an old injury causing a muscle strain.  An x-ray 
study was performed, which was negative.

The appellant made no complaints during his ACDUTRA about neck 
pain.  

The appellant was seen for an April 1976 separation physical 
examination.  The appellant denied recurrent back pain at that 
time.  He reported being in good health.  There is no indication 
of a spine or neck disorder.  The lungs, chest and heart portions 
of the clinical examination are the only completed section.  

The appellant had periodic service with the Reserves.  He 
completed a tour in 1982 and returned in 1989.  The appellant had 
a December 1989 physical examination in association with his 
resumption of Reserve service.  At that time, no disabilities of 
the spine or neck were noted.  The appellant denied recurrent 
back pain on his report of medical history.  

The appellant had a period of active service from January 1991 to 
March 1991.   In February 1991, he completed two Reports of 
Medical History - one on 2/14/91 and one on 2/21/91.  On the 
2/14/91 Report of Medical History, the appellant indicated that 
he had recurrent back pain.  The notes by the examiner indicated 
that the appellant had a history of low back pain, mechanical, 
which was controlled with Tylenol or Motrin.  On the 2/21/91 
Report of Medical History, the appellant again indicated that he 
had recurrent back pain.  The notes by the examiner indicated 
that the appellant used Advil or Tylenol for back pain.  No 
disabilities were noted during the clinical examination.  

The appellant was seen for a March 2002 VA examination in 
connection with this claim.  The appellant's claims file and 
records from the Springfield VA outpatient clinic and the 
Newington VA rheumatology clinic were reviewed.  The appellant's 
service treatment records had not been associated with the claims 
file at that time.  The examiner noted that the appellant also 
bore a diagnosis of a dysthymic disorder and that he was a poor 
historian and it was difficult to obtain straightforward answers 
secondary to his psychiatric disorders and his answers were vague 
and confusing.  The appellant indicated that he served in the 
military from November 1975 to August 1976, working as a clerk 
typist and in the infantry.  The appellant reported a December 
1975 episode of severe coughing following which he had acute neck 
and low back pain.  The appellant's VA treatment records showed 
physical therapy in the form of hot packs and massage in 1998/99.  
He also had acupuncture two or three years before per his 
history.  Both relieved his pain temporarily.  The appellant was 
on medication for pain at the time of the examination.  The 
appellant reported severe neck and low back pain.  The appellant 
reported difficulty with daily living and being unemployed since 
1997.  The reports showed x-rays done at Baystate Medical Center 
in 1992 for the lumbosacral and cervical spines.  The lumbosacral 
study was essentially normal.  The cervical study showed mild 
reversal of normal cervical curve, reflecting an element of 
paravertebral muscle spasm.  The clinical assessment was cervical 
and thoracic strain.  The appellant underwent another cervical x-
ray in 1998.  The appellant was found to have spondylosis at the 
C5-C6 level with posterior spurring and narrowing of the 
intervertebral foramina.  Another study, from October 2001, 
showed spondylosis at C4-5 and C5-6.  Osteophytes encroached on 
the neural foramina bilaterally.  The examiner attributed the 
appellant's chronic neck and low back pain to chronic cervical 
and thoracic strain.  

The appellant testified before the undersigned in November 2003.  
The appellant related a December 1975 episode of severe coughing 
following which he had acute neck and low back pain.  The 
appellant testified that he had had pain in his neck and back 
continuously since that time.

The appellant was seen for another VA examination in July 2008.  
The examiner recounted the appellant's service treatment records 
as pertaining to neck and back pain.  The appellant claimed 
worsening symptoms of intermittent, persistent and constant neck 
and low back pain, with intermittent daily exacerbations as often 
as three to four times daily.  The appellant denied back or neck 
surgeries.  The appellant denied having long-term physical 
therapy.  The appellant denied any back injury before or after 
service.  The appellant reported difficulty with daily living and 
being unemployed since 1997.  The appellant had some tenderness 
on physical examination with painful ranges of motion.  The 
appellant had intact reflex, sensation and motor tests.  The 
appellant had some positive Waddell's signs.  The appellant had 
no pain during a distracted straight leg raise, superficial 
tenderness, axial pain, pain on simulated rotation, and 
overreaction.  The appellant was diagnosed with low back pain 
secondary to lumbar spine degenerative disc disease and neck pain 
secondary to cervical sprain and degenerative disc disease.  On 
review of the claims file and listening to the appellant's 
complaints, the examiner concluded that the appellant's neck 
strain was not related to service.  The appellant's service 
treatment records did not reflect any complaints related to the 
neck.  The appellant did not begin to report neck pain, despite 
reporting back pain, until the 1990's.  

The Board finds that the appellant's chronic lumbosacral strain 
is at least as likely as not related to service, but the chronic 
cervical strain is not.  

The appellant's complaints of an in-service neck injury, 
experiencing neck pain during service, and having had neck pain 
ever since service are simply not credible.  Although a lay 
person is competent to report something such as experiencing 
pain, the Board must assess whether that report is credible.  In 
this case, it is not with respect to the cervical spine.  The 
appellant never complained of neck pain during service.  He did 
begin spontaneously reporting recurrent back pain during his 
second period of service, but he never mentioned neck pain at 
that time.  It is reasonable to assume that if he had, indeed 
been experiencing neck pain in addition to back pain, he would 
have mentioned such when providing his medical history.  
Furthermore, the appellant had no complaints related to the neck 
for decades after service.  Not only does the Board find the 
appellant's current history of neck pain during and since service 
to be not credible, but the fact is that the only medical opinion 
of record is negative.  The July 2008 VA examiner considered the 
appellant's reported history, examined him, discussed the in-
service and post-service neck-related complaints and opined that 
the neck complaints were not consistent with initial treatment in 
1976 or the appellant's later complaints in 1991.  The July 2008 
opinion indicates that the appellant's medical history and 
current cervical strain were not likely related to the 
appellant's history of an episode of coughing and his reported 
history of neck pain since service.  For these reasons, the Board 
finds that the preponderance of the evidence is against this 
claim.   Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In contrast, the appellant did complain of back pain during his 
period of ACDUTRA and then spontaneously reported experiencing 
recurrent back pain during his second period of service in 1991.  
The appellant's current statements that he began experiencing 
back pain during service are credible in light of the 1976 
treatment record.  Also, his current statements that he had 
continuous back pain after the initial onset are credible in 
light of the 1991 complaints of recurrent back pain.  Moreover, 
the July 2008 VA examiner concluded that the current lumbosacral 
strain was consistent with the appellant's reports since service.  
Therefore, the Board concludes that service connection is 
warranted for chronic lumbar strain.
 
The appellant's representative has argued that the appellant is 
entitled to the presumptions of soundness and aggravation 
concerning the appellant's service from November 1975 to April 
1976.  The appellant's entrance to service physical examination 
did not note a spine or neck disorder.  The appellant first 
reported back pain in March 1976 during sick call.  The March 
1976 sick call note indicates that the appellant reported a prior 
back strain from about four years before, well before his 
induction.  The representative argues that the report is not 
enough to overcome the presumptions of soundness and aggravation.  
The Board has considered these claims as for a disability 
incurred in, rather than aggravated by, active service.  The 
application of the presumptions of soundness and aggravation have 
no effect on the Board's decision in this case.  

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

As to the claim of chronic lumbosacral strain, that claim has 
been granted, as discussed above.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  


Prior to initial adjudication of the appellant's claims, a letter 
dated in September 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Additional notice was provided in August 
2004 and May 2005.  These notices did not include the fourth and 
fifth elements of Dingess.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2008 medical examination to obtain 
an opinion as to whether his chronic cervical strain was the 
result of an inservice strain.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  


As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).


ORDER

Entitlement to service connection for chronic cervical strain is 
denied.  

Entitlement to service connection for lumbosacral strain is 
granted.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


